Bunn, J.
This action was begun November 5, 1907, to recover damages for personal injuries. Plaintiff’s' attorney prosecuted tbe case under a contract witb plaintiff by tbe terms of wbicb be was to receive for bis services an amount equal to one-balf of tbe amount recovered. Tbe trial in February, 1908, resulted in a verdict for plaintiff in tbe sum of $3,000. After numerous stays, defendant’s motion for judgment or a new trial was made, and denied March 24, 1909. Defendant, on tbe same day, gave notice of appeal to this court. Tbe return on tbe appeal was made May 18, 1909. On tbe day before defendant’s attorneys and tbe plaintiff in person, without tbe knowledge or consent of plaintiff’s attorney, settled the cause of action for $700. Tbe money was paid, and plaintiff executed a release, and witb defendant’s attorneys signed a stipulation that tbe appeal might be dismissed. This stipulation was presented to this court July 9, 1909, and an order entered dismissing tbe appeal.
Upon affidavits showing tbe above facts,'and alleging that plaintiff was insolvent and out of tbe jurisdiction, and that defendant bad due notice of tbe terms under wbicb plaintiff’s attorney was employed, and effected tbe settlement to defraud him, Mr. De La Motte, plaintiff’s attorney, gave notice of motion for an order determining tbe amount of compensation due him, setting aside tbe settlement, directing tbe entry of judgment in the action and tbe payment to plaintiff’s attorney of tbe amount found due him for fees and expenses. Defendant’s attorneys and its officers filed affidavits in wbicb they denied that they bad any notice of Mr. De La Motte’s claim of lien. Tbe court denied tbe motion, and plaintiff’s attorney appealed from tbe order.
This looks like a case where an attorney has been deliberately beaten out of bis fees by a collusive settlement in fraud of bis rights. It is hardly conceivable that defendant’s attorneys did not know that plaintiff’s attorney bad an unpaid claim for services, and tbe *364result of the settlement would be to deprive him of all compensation in the case. But it is not necessary, in order to grant appellant relief, to hold that there was fraud, or that defendant or its attorneys, had actual notice of his claim.
We hold that, under subdivision 3, § 2288, R. L. 1905, an attorney has a lien upon the cause of action of his client from the time of the service of the summons. This lien exists until it is. satisfied or released, and does not vanish when the verdict is rendered. The statute does not require that notice of this lien be given to the opposite party or to his attorneys. It follows that the trial court should have granted relief. Boogren v. St. Paul City Ry. Co., 97 Minn. 51, 106 N. W. 104, 3 L.R.A.(N.S.) 379, 114 Am. St. 691; Northrup v. Hayward, 102 Minn. 307, 113 N. W. 701; Farmer v. Stillwater Water Co., 108 Minn. 41, 121 N. W. 418.
Order reversed.